



Exhibit 10.4
PHH CORPORATION
RESTRICTED STOCK UNIT
AWARD NOTICE


Accelerated Vesting Schedule Modification


On June 28, 2005, PHH Corporation (the “Company”) awarded you Restricted Stock
Units. A portion of those Restricted Stock Units would be subject to accelerated
vesting on June 28, 2006, June 28, 2007, June 28, 2008 and June 28, 2009, if the
Company achieves certain targets for net income growth and return on equity for
fiscal year ending immediately prior to such vesting date. However, due to the
changes in the Company’s business during fiscal year 2005, the Compensation
Committee has modified the accelerated vesting targets for 2005 through 2008 as
set forth below. This document constitutes part of and is subject to the terms
and provisions of the Award Notice, the PHH Corporation Restricted Stock Unit
Award Agreement (the “Agreement”), and the PHH Corporation 2005 Equity Incentive
Plan (the “Plan”). The terms used but not defined in this modification shall
have the meanings set forth in the Award Notice, the Agreement, or the Plan.
 
Grantee:
[Name]
 
[Address]
   
Participant #:
[Social Security Number]
   
Grant Date:
June 28, 2005
   
Number of Restricted
 
Stock Units: 
[__________]



Performance Goals for Accelerated Vesting:


Modified Vesting Schedule:
Accelerated Vesting Date: June 28, 2006

25% of the Restricted Stock Units shall become vested on June 28, 2006, if the
Company achieves 100% of its target (Pre-Tax Income After Minority Interest,
excluding spin-off related expenses, equal to [***]) for the 2005 fiscal year.


Accelerated Vesting Date: June 28, 2007
25% of the Restricted Stock Units shall become vested on June 28, 2007, if the
Company achieves 100% of its target (Pre-Tax Income After Minority Interest,
excluding certain items that are one-time or unusual in nature as determined in
the discretion of the Compensation Committee) for the fiscal year ended
immediately prior to June 28, 2007.


Accelerated Vesting Date: June 28, 2008
25% of the Restricted Stock Units shall become vested on June 28, 2008, if the
Company achieves 100% of its target (Pre-Tax Income After Minority Interest,
excluding certain items that are one-time or unusual in nature as determined in
the discretion of the Compensation Committee) for the fiscal year ended
immediately prior to June 28, 2008.


Accelerated Vesting Date: June 28, 2009
25% of the Restricted Stock Units shall become vested on June 28, 2009, if the
Company achieves 100% of its target (Pre-Tax Income After Minority Interest,
excluding certain items that are one-time or unusual in nature as determined in
the discretion of the Compensation Committee) for the fiscal year ended
immediately prior to June 28, 2009.
______________
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


--------------------------------------------------------------------------------



All of the terms and conditions of the Restricted Stock Unit Award Notice except
those modified above, remain in full force and effect.


PHH CORPORATION
 
By:
 
Name:
Title:
Date: December_____, 2005




RETAIN THIS MODIFICATION, YOUR NOTIFICATION AND YOUR AWARD AGREEMENT WITH YOUR
IMPORTANT DOCUMENTS AS A RECORD OF
THIS AWARD.





--------------------------------------------------------------------------------